DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1, 3 and 12 in the response filed on 1 March, 2021 are acknowledged. 
Claims 1-23 remain pending in the application. 
Claims 10 and 18-23 are withdrawn. 
Claims 1-9 and 11-17 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claims 1 and 12 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-9, 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dillon et al. (US PGPUB 2015/0057537)
In regards to Claim 1, Dillon discloses a visualization device for a single port robotic surgery apparatus, the visualization device comprising: 
a housing [348, Fig.3, para.30-31] configured to be removably attached to a mounting interface of the robotic surgery apparatus [it could be attached to an, unclaimed here, mounting interface of a robotic surgery apparatus] and be positioned adjacent an insertion device of the robotic surgery apparatus [it could be used this way], the housing comprising first [entrance port on 348, above the indicator 349 in Fig.3] and second openings [opening interfacing between 348 and 314, Fig.3] positioned on an exterior of the housing; and 
a flexible camera tube [350, Fig.3, para.31] including a first end [proximal end of 350 where it attaches to 348, Fig.3] attached to and extending from a first position on the housing and a second end [“distal end”, para.31] comprising at least one camera [“CMOS sensor”, para.31], the second end configured to be inserted through the first opening in the housing, pass through an interior of the housing, and exit the housing through the second opening in the housing, the second end configured to extend away from the second opening on the housing toward a region of interest outside the housing or retract away from the region of interest and back toward the housing [para.31], 
wherein the position of the second opening on the housing is separate and apart from the first position on the housing [Fig.3] such that a central longitudinal axis of the first end of the camera tube is not axially aligned with a central longitudinal axis of the 
In regards to claim 2, Dillon discloses the device of claim 1, wherein the first opening and the second opening are parallel and spaced apart such that they are positioned on opposite sides of the housing [Fig.3].  
In regards to claim 3, Dillon discloses the device of claim 1, wherein an orientation of the first opening is aligned with an orientation of the second opening such that the camera tube positioned in the interior of the housing is configured to be linear when passing between the first opening and the second opening [Fig.3].  
In regards to claim 4, Dillon discloses the device of claim 1, wherein the region of interest comprises a body cavity into which an end effector is configured to be inserted [para.29-31; configured to be inserted through an endoscopic device and out the distal end into a body cavity].  
In regards to claim 5, Dillon discloses the device of claim 1, wherein the first end of the camera tube is removably attached to the housing [All devices may be disassembled].  
In regards to claim 6, Dillon discloses the device of claim 1, wherein the housing is configured to receive at least one driver configured to cause movement of the camera tube away from the housing and/or toward the housing [Fig.3; a driver could be mounted thereon].  
In regards to claim 7, Dillon discloses the device of claim 6, wherein the camera tube is configured to form a loop around at least a portion of the housing [Dillon: Figs.2a-b].  
In regards to claim 8, Dillon discloses the device of claim 6, wherein the at least one driver comprises a plurality of rollers, and wherein the camera tube is configured to contact the plurality of rollers and advance toward the region of interest and retract away from the region of interest in response to rotation of the plurality of rollers [Such a driver could be mounted thereupon].  
In regards to claim 9, Dillon discloses the device of claim 8, wherein the camera tube is configured to advance and decrease a diameter of the loop in response to rotation of the plurality of rollers in a first direction, and wherein the camera tube is configured to retract and increase the diameter of the loop in response to rotation of the plurality of rollers in a second direction opposite the first direction [Fig.3, para.30-31; a driver like this could be mounted on the device and cause this function].  
In regards to claim 11, Dillon discloses the device of claim 1, wherein the first opening is positioned on a first exterior surface of the housing, wherein the second opening is positioned on a second exterior surface of the housing, and wherein the first and second exterior surfaces are parallel to each other [Fig.3].  
In regards to claim 13, Dillon discloses a kit comprising the visualization device of claim 1 and the insertion device [310, Fig.3, para.29; this could be used as an insertion device for a robotic surgery apparatus.].  
In regards to claim 14, Dillon discloses the kit of claim 13, wherein the insertion device comprises a passage [portion of 315 within 330 up to where 314 branches off, Fig.3, para.31] positioned in an interior volume of the insertion device, the passage configured to permit the second end of the camera tube to pass through and exit the insertion device, and 

In regards to claim 15, Dillon discloses the kit of claim 14, wherein a central axis of at least a portion of the passage is nonparallel with a central axis of the at least one instrument channel [315, Fig.3; it bends going from 314 to 330].  
In regards to claim 16, Dillon discloses the kit of claim 14, wherein the at least one instrument channel is substantially straight [portion of 315 within 314, Fig.3] and at least a portion of the passage is curved [portion of 315 within 330 up to 314, Fig.3].  
In regards to claim 17, Dillon discloses the kit of claim 13, wherein the housing, camera tube, and the insertion device are sterile [devices may be used in this fashion].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dillon et al. (US PGPUB 2015/0057537) in view of Ikeda et al. (US PGPUB 2004/0193015)
In regards to claim 12, Dillon discloses the device of claim 11, wherein the first end of the camera tube is attached to a third exterior surface of the housing [Fig.3], 
however does not positively disclose wherein the third exterior surface is perpendicular to the first exterior surface.  
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the visualization device as disclosed by Dillon with the third exterior surface perpendicular to the first exterior surface, because Applicant has not disclosed that this provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the third exterior surface at which the camera tube is attached being non-perpendicular as disclosed by Dillon, because it provides attachment of the camera tube to the housing, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Dillon.
Therefore, it would have been an obvious matter of design choice to modify Dillon to obtain the invention as specified in the claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui et al. (USPN 6,352,503) teaches an insertion device with multiple instrument channels.
McWeeney et al. (US PGPUB 2005/0272975) teaches an insertion device with separate channels for an instrument and an endoscope.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/           Examiner, Art Unit 3795